Case 1:21-cr-20006-JLK Document 29 Entered on FLSD Docket 05/28/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                    CASE NO. 21-cr-20006-JLK

 UNITED STATES OF AMERICA,

 vs.

 TYRONE ERIC ARMSTRONG,

       Defendant.
 _________________________________________/

                  ORDER DENYING MOTION TO DISMISS INDICTMENT
        THIS MATTER comes before the Court upon Defendant’s pro se Motion to Dismiss

 Indictment, filed March 12, 2021. DE 25 (the “Motion”). The Government has not responded and

 the time to do so has passed.

        An indictment was entered on January 5, 2021. DE 14. Count One charges Defendant for

 Possession with Intent to Distribute a Controlled Substance containing a detectable amount of

 cocaine on September 2, 2020. Id. at 1. Count Two charges Defendant for Possession with Intent

 to Distribute a Controlled Substance containing a detectable amount of cocaine base, or “crack

 cocaine” on September 11, 2020. Id. at 2. Count Three charges Defendant for Possession with

 Intent to Distribute a Controlled Substance of four hundred (400) grams of a mixture containing a

 detectable amount of fentanyl on September 25, 2020. Id. at 3.

        Defendant moves to dismiss Count Three of the indictment. Defendant argues that “there

 does not exist any Federal or State law enforcement submitted report, that accuses the Defendant

 here with possession of 400 grams of fentanyl.” Mot. at 1–2. Defendant further argues there is no

 test certification that concludes Defendant was in possession of 400 grams of fentanyl. Defendant

 denies possession or intent to sell fentanyl.
Case 1:21-cr-20006-JLK Document 29 Entered on FLSD Docket 05/28/2021 Page 2 of 2




             An affidavit of Miguel Ramirez, a DEA Task Force Officer and a Miami Police Department

 Detective, was submitted on behalf of the Government. See DE 1. Notably, the affidavit states “[a]

 field test of the brown powdery substance was conducted and revealed a positive test for heroin

 with traces of fentanyl.” Aff. ¶ 5. The affidavit sustains the information concerning the allegations

 sufficiently contains the allegation of Government’s charges in Count Three to satisfy the law

 regarding charges brought against the Defendant in Count Three. This charge does not charge the

 Defendant “with possession of 400 grams of fentanyl.” As such, the Court finds that Defendant’s

 Motion is without merit. Defendant’s argument that he did not possess fentanyl will be addressed

 at trial.

             Accordingly, it is ORDERED, ADJUDGED and DECREED that Defendant’s Motion to

 Dismiss Indictment (DE 25) be, and the same is, hereby DENIED.

             DONE AND ORDERED in Chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida dated this 28th day of May, 2021.



                                                ____________________________________
                                                JAMES LAWRENCE KING
                                                UNITED STATES DISTRICT JUDGE

 Cc:         All counsel of record
             Tyrone Eric Armstrong
